    Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 1 of 12



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com

Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com

Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
            Plaintiff,                )
                                      )   SUPPLEMENTAL BRIEFING ON
      vs.                             )   FIRST AMENDMENT ISSUES IN
                                      )           DISCOVERY
ANDREW ANGLIN,                        )
                                      )
            Defendant.                )
                                      )
      Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 2 of 12



              MEMORANDUM AND POINTS OF AUTHORITY
1.0    INTRODUCTION
       Most of Defendant’s discovery objections were resolved by agreement
except for those based on the First Amendment. This supplemental briefing is
submitted at the request of the Court. The key issue is that the SPLC wishes to
find the identities of people who have expressed themselves in a way that is
counter to their mission – in order to potentially add them as defendants in this
action.   If any speakers did, indeed, do anything actionable, this may be
permissible. However, prior to stripping these speakers of their anonymity, the
Court should consider the First Amendment implications of doing so and preserve
their anonymity unless there is a clear reason to take it away.
2.0    LEGAL STANDARD
       A speaker has a First Amendment right to anonymously participate in
political and social commentary, especially if the speaker fears retaliation. “An
author's decision to remain anonymous, like other decisions concerning omissions
or additions to the content of a publication, is an aspect of the freedom of speech
protected by the First Amendment.” McIntyre v. Ohio Elections Comm'n, 514 U.S.
334, 342 (1995). Further, some information relied upon to produce a journalist’s
work product is protected by a qualified privilege as articulated in Branzburg v.
Hayes, 408 U.S. 665 (1972) and its progeny, as well as by state law. Similarly,
anonymous members of an association, such as members of the Daily Stormer
forum, enjoy a “heightened relevance standard” requiring a plaintiff to
“demonstrate[ ] an interest in obtaining the disclosures . . . which is sufficient to
justify the deterrent effect . . . on the free exercise . . . of [the] constitutionally
protected right of association.” Anonymous Online Speakers v. United States Dist.



                                           -1-
              Supplemental Briefing on First Amendment Issues in Discovery
                                  9:17-cv-50-DLC-JCL
      Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 3 of 12



Court (In re Anonymous Online Speakers), 661 F.3d 1168, 1176 (9th Cir. 2011)
(quoting NAACP v. Alabama, 357 U.S. 449, 463 (1958)).
3.0    ARGUMENT
       Any attempt to determine the identity of an anonymous speaker implicates
First Amendment concerns. The speaker, himself, has a right derived from the law
in McIntyre. There is a parallel right on a journalist’s part to protect his sources.
See Branzburg v. Hayes, 408 U.S. 665 (1972) (recognizing a qualified privilege);
Tracy v. City of Missoula, 2000 ML 3887, 7 (4th Jud. Dist. Ct., Mont. 2000)
(interpreting Branzburg as “providing journalists with a qualified privilege of
nondisclosure.”)    Montana takes the privilege further, and statutorily grants
“absolute privilege.”    Id. citing Article: Shield Laws on Trial: State Court
Interpretation of the Journalist's Statutory Privilege, 23 J. Legis. 215 (1997); Mont.
Code Ann. § 26-1-902.
       3.1   First Amendment Right to Anonymous Speech
       The First Amendment protects the right to anonymous speech. Buckley v.
Am. Constitutional Law Found., 525 U.S. 182 (1999); see also McIntyre v. Ohio
Elections Comm’n, 514 U.S. 334 (1995). “It is now settled that ‘an author’s
decision to remain anonymous, like other decisions concerning omissions or
additions to the content of a publication, is an aspect of the freedom of speech
protected by the First Amendment.’” Anonymous Online Speakers v. U.S. Dist.
Court, 661 F.3d 1168, 1173 (9th Cir. 2011) (quoting Talley v. California, 362 U.S.
60, 64-65 (1960)). These protections apply equally to speech on the Internet.
Reno v. ACLU, 521 U.S. 844, 870 (1997); see also Doe v. 2theMart.com, 140 F.
Supp. 2d 1088, 1093 (W.D. Wash. 2001) (finding “[t]he right to speak
anonymously extends to speech via the Internet. Internet anonymity facilitates the
right, diverse, and far ranging exchange of ideas”). Internet users also enjoy a First

                                           -2-
              Supplemental Briefing on First Amendment Issues in Discovery
                                  9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 4 of 12



Amendment interest in shielding their Internet subscriber information from
disclosure. Anonymous Online Speakers, 661 F.3d at 1173; see also Doe v. SEC,
2011 U.S. Dist. LEXIS 132983, *8 (N.D. Cal. Nov. 17, 2011).                  The use of
discovery, including subpoenas, for internet forum users threatens to cause “a
significant chilling effect on Internet communications and thus on basic First
Amendment rights.” Doe v. 2theMart.com, 140 F. Supp. 2d at 1092.
      The court must consider the speaker’s First Amendment rights before
allowing discovery regarding a speaker’s identity. Buckley v. Am. Constitutional
Law Found., 525 U.S. at 192; see also Sony Music Entm’t Inc. v. Does 1-40, 326 F.
Supp. 2d 556, 565 (S.D.N.Y. 2004); and see Grandbouche v. Clancy, 828 F.2d
1463, 1466 (10th Cir. 1987). These speakers’ rights to speak pseudonymously
should not be taken away unless there is a clear determination that the actual
speech at issue is, indeed, actionable.
      There are two standards for when and how anonymous speakers should be
exposed, named for the cases where they were first articulated:                Dendrite
International Inc. v. Doe, No. 3, 775 A.2d 756 (N.J. Super. Ct. App. Div. 2001)
and Doe v. Cahill, 884 A.2d 451 (Del. 2005). Most courts, including the 9th Circuit
Court of Appeals and courts in this circuit, have adopted these standards,
sometimes in whole and other times with modifications. See Anonymous Online
Speakers, 661 F.3d at 1176-77; SaleHoo Grp. v. ABC Co., 722 F. Supp. 2d 1210,
1214 (W.D. Wash. 2010); Krinsky v. Doe 6, 72 Cal. Rptr. 2d 231 (Cal. Ct. App.
2008); Mobilisia v. Doe, 170 P.3d 712 (Ariz. Ct. App. 2007); Doe v. Coleman, 436
S.W.3d 207 (Ky. Ct. App. June 20, 2014); In re Ind. Newspapers, 963 N.E.2d 534
(Ind. Ct. App. 2012); Indep. Newspapers, Inc. v. Brodie, 966 A.2d 432 (Md. 2009);
Mortg. Pilchesky v. Gatelli, 12 A.3d 430 (Pa. Super. Ct. 2011); Specialists v.



                                           -3-
              Supplemental Briefing on First Amendment Issues in Discovery
                                  9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 5 of 12



Implode-Explode Heavy Indus., Inc., 999 A.2d 184 (N.H. 2010); Solers v. Doe, 977
A.2d 941 (D.C. 2009); and see In re Does 1-10, 242 S.W.3d 805 (Tex. App. 2007).
             3.1.1   Application of the Dendrite Standard
      Dendrite provides four requirements a plaintiff must satisfy before a court
may allow unmasking of an anonymous speaker: (1) the plaintiff must notify the
anonymous speaker that they are the subject of discovery; (2) the plaintiff must
identify the statements made by the speaker; (3) the court must evaluate whether
the plaintiff has established a prima facie cause of action; and (4) the court must
balance the “defendant’s First Amendment right of anonymous free speech against
the strength of the prima facie case presented and the necessity for the disclosure
of the anonymous defendant’s identity to allow the plaintiff to properly proceed.”
Dendrite International Inc. v. Doe, No. 3, 775 A.2d 756, 760-61 (N.J. Super. Ct.
App. Div. 2001).
      Plaintiff fails this test.   Dendrite first requires a plaintiff to notify the
anonymous speaker that they are the subject of discovery. Id. Plaintiff has not
made any such efforts.1 Even if she had made such efforts, however, she cannot
establish a prima facie case against the speakers, and she cannot show that her
need for discovery outweighs the speaker’s First Amendment rights. The court in
Dendrite found that “the plaintiff must produce sufficient evidence supporting each
element of its cause of action, on a prima facie basis, prior to a court ordering the
disclosure of the identity of the unnamed defendant.” Id. at 760.
      Plaintiff has not made this evidentiary showing. She and the SPLC have not
asserted, much less presented evidence, that any of these particular speakers are
liable to Plaintiff in any way.      Neither have they shown that their need for

1
  As far as methods to do so, Dendrite does not have a strict requirement. However,
the SPLC could post to the relevant forums that it is seeking this information.

                                           -4-
              Supplemental Briefing on First Amendment Issues in Discovery
                                  9:17-cv-50-DLC-JCL
     Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 6 of 12



discovery in prosecuting their claims against Mr. Anglin outweighs the First
Amendment rights of the speakers. Many of the speakers at issue would likely be
driven from their jobs, their communities, and even their families, if their identities
were unmasked. And all because they themselves maybe claimed to have either
made a phone call or sent an email, activity that itself enjoys First Amendment
protection. Plaintiff fails the Dendrite test.
             3.1.2   Application of the Cahill Standard
      The subsequent Cahill standard modified Dendrite to further limit the
chilling effect on First Amendment rights, and concluded that a “plaintiff must
make reasonable efforts to notify the defendant and must satisfy the summary
judgment standard.” Doe v. Cahill, 884 A.2d 451, 461 (Del. 2005). While it does
not appear that Montana courts have expressly developed a standard for unmasking
anonymous online speakers, the Ninth Circuit viewed the Cahill standard
approvingly. Anonymous Online Speakers v. United States Dist. Court (In re
Anonymous Online Speakers), 661 F.3d at 1176. The SPLC cannot meet this
standard.
      Cahill differs from the Dendrite standard as it requires Petitioner to make a
summary judgment-like showing, meeting a higher evidentiary burden than merely
making a prima facie case under Dendrite. As this Court has observed:
      A party is entitled to summary judgment if it can demonstrate that
      “there is no genuine dispute as to any material fact and the movant is
      entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
      Summary judgment is warranted where the documentary evidence
      produced by the parties permits only one conclusion. Anderson v.
      Liberty Lobby, Inc., 477 U.S. 242, 251 (1986).
Bitterroot Ridge Runners Snowmobile Club v. United States Forest Serv., 329 F.
Supp. 3d 1191, 1197 (D. Mont. 2018)(Christensen, U.S.D.J.). Plaintiff has offered
no evidence that any of these speakers is liable to her for any particular speech.

                                            -5-
               Supplemental Briefing on First Amendment Issues in Discovery
                                   9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 7 of 12



      3.2 Journalist’s Privilege
      State courts independently determine the extent of the journalist’s privilege.
Branzburg v. Hayes, 408 U.S. at 707. Montana has an absolute journalist’s
privilege, where a journalist is not required to disclose their sources. Tracy v. City
of Missoula, 2000 ML at 11. This privilege applies to “persons” employed or
connected with any newspaper, magazine, press association, news agency, news
service, radio station, television station, or community antenna service. Id. at 13.
      Based on Montana’s absolute privilege, Defendant Anglin cannot be forced
to disclose and name his anonymous sources. To do so would rob him and his
sources of the privilege that Montana affords them. Forcing Defendant to provide
the names of forum users on the Daily Stormer would violate the First Amendment
rights to confidentiality that these users have.
      Plaintiff has asserted that Defendant and his sources do not enjoy First
Amendment or statutory protections because they assert the Daily Stormer is not
“journalism”; they are incorrect. As the Ninth Circuit has held:
      The protections of the First Amendment do not turn on whether the
      defendant was a trained journalist, formally affiliated with traditional
      news entities, engaged in conflict-of-interest disclosure, went beyond
      just assembling others' writings, or tried to get both sides of a story.
      As the Supreme Court has accurately warned, a First Amendment
      distinction between the institutional press and other speakers is
      unworkable: “With the advent of the Internet and the decline of print
      and broadcast media . . . the line between the media and others who
      wish to comment on political and social issues becomes far more
      blurred.” Citizens United [v. Federal Election Commission], 558 U.S.
      [310,] 352 [(2010)].
Obsidian Fin. Grp., LLC v. Cox, 740 F.3d 1284, 1291 (9th Cir. 2014).
      Here, ABC Fox Montana published a story on this public controversy. The
U.K.’s Daily Mail expounded and editorialized on it. Mr. Anglin reported and
editorialized on both. His language may have been coarse. His intent may have
                                            -6-
               Supplemental Briefing on First Amendment Issues in Discovery
                                   9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 8 of 12



been bigoted. His publication will likely never win any prize that any other
journalist would wish to put on their mantle. But, none of this has any bearing
upon his status under the First Amendment.
        “The liberty of the press is not confined to newspapers and periodicals. It
necessarily embraces pamphlets and leaflets. These indeed have been historic
weapons in the defense of liberty, as the pamphlets of Thomas Paine and others in
our own history abundantly attest. The press in its historic connotation
comprehends every sort of publication which affords a vehicle of information and
opinion.” Lovell v. Griffin, 303 U.S. 444, 452 (1938). Thomas Paine’s Common
Sense was “the most incendiary and popular pamphlet of the entire Revolutionary
era”. Wood, Gordon, The American Revolution, 55 (2002). The Daily Stormer is
similarly incendiary and is, therefore, a member of the press and covered by the
First Amendment and the Montana Media Confidentiality Act.
      The Daily Stormer forum members are confidential sources. “A confidential
source is one who provides information under an express assurance of
confidentiality or in circumstances from which such an assurance could be
reasonably inferred.” Providence Journal Co. v. United States Dep't of Army, 981
F.2d 552, 563 (1st Cir. 1992) (internal citation and quotation marks omitted).2
Plaintiff’s suit is not merely about Mr. Anglin calling for a “troll storm”, but about
his continued writing about her and about the calls and emails she received.
      To the extent the Daily Stormer was publishing the articles based on
statements made by forum members pseudonymously, those qualify.                Forum
members use pseudonyms, and it can reasonably be inferred that they expect their
identities to remain confidential.

2
 Although Providence Journal discussed confidential government sources, there is
no reason the definition would not equally apply to a journalist’s sources.

                                           -7-
              Supplemental Briefing on First Amendment Issues in Discovery
                                  9:17-cv-50-DLC-JCL
      Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 9 of 12



4.0    CONCLUSION
       This Court is presented with a heavy and unenviable burden. On one side
stands a crowd of snarling, racist, vituperative commentators.           That crowd is
objectionable, even disgusting. And that crowd of the worst society may have to
offer is entitled to the best we Constitutionally have to offer – the crown jewel of
American Exceptionalism – the First Amendment.
       When a party invokes the First Amendment – holding that jewel in its hand
and asking the court to allow it to protect even them – the court has to look beyond
which hand holds it and hold steady to the neutral principle in play.
       Nevertheless, when doing so, it is difficult for a decent human to feel
comfortable using the best we have to offer to shield the worst possible recipient of
its philosophical grace. This Honorable Court is placed in that uncomfortable
place in this controversy. But, what the Constitution protects is far more important
than for whom it offers its protection.
       For the reasons stated above, the Court should limit discovery in concert
with these First Amendment protections.


       Dated: March 29, 2019.             Respectfully submitted,

                                          /s/ Marc J. Randazza
                                          Marc J. Randazza, pro hac vice
                                          RANDAZZA LEGAL GROUP, PLLC
                                          2764 Lake Sahara Drive, Suite 109
                                          Las Vegas, Nevada 89117

                                          /s/ Jay M. Wolman
                                          Jay M. Wolman, pro hac vice
                                          RANDAZZA LEGAL GROUP, PLLC
                                          100 Pearl Street, 14th Floor
                                          Hartford, Connecticut 06103
                                           -8-
              Supplemental Briefing on First Amendment Issues in Discovery
                                  9:17-cv-50-DLC-JCL
Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 10 of 12



                                   /s/ Mathew M. Stevenson
                                   Mathew M. Stevenson
                                   STEVENSON LAW OFFICE
                                   1120 Kensington, Suite B
                                   Missoula, MT 59801
                                   Attorneys for Defendant,
                                   Andrew Anglin
                                   Case No. 9:17-cv-50-DLC-JCL




                                      -9-
         Supplemental Briefing on First Amendment Issues in Discovery
                             9:17-cv-50-DLC-JCL
    Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 11 of 12



                      CERTIFICATE OF COMPLIANCE
      Pursuant to D. Mont. L.R. 7.1(d)(2)(E), undersigned counsel hereby certifies
compliance with the said Rule and states that the number of words in this brief, as
per the count of Microsoft Word, is 2,330.


                                        /s/ Marc J. Randazza
                                        Marc J. Randazza




                                          - 10 -
              Supplemental Briefing on First Amendment Issues in Discovery
                                  9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 167 Filed 03/29/19 Page 12 of 12



                        CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on March 29, 2019, I electronically filed the
foregoing document with the Clerk of the Court using CM/ECF. I further certify
that a true and correct copy of the foregoing document being served via
transmission of Notices of Electronic Filing generated by CM/ECF.


                                       /s/ Marc J. Randazza
                                       Marc J. Randazza




                                         - 11 -
             Supplemental Briefing on First Amendment Issues in Discovery
                                 9:17-cv-50-DLC-JCL
